COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-561-CR
 
  
DARRELL 
DEAN                                                                     APPELLANT
  
V.
  
THE 
STATE OF TEXAS                                                                  STATE
 
  
------------
 
FROM 
COUNTY CRIMINAL COURT NO. 1 OF DENTON COUNTY
 
------------
 
MEMORANDUM OPINION1
 
------------
        On 
March 23, 2005, the trial court reporter responsible for preparing the 
reporter’s record in this appeal informed us that Appellant had not made 
arrangements to pay for the reporter’s record.  On March 23, the trial 
court clerk informed us that Appellant had not made arrangements to pay for the 
clerk’s record.  Therefore, we notified Appellant on March 23, 2005 that 
we would dismiss his appeal for want of prosecution unless he made arrangements 
by April 7, 2005 to pay for the reporter’s record and clerk’s record and 
provided us with proof of payment.  See Tex. R. App. P. 37.3(b).  Appellant 
did not respond.  Accordingly, we dismiss the appeal for want of 
prosecution.  See Tex. R. 
App. P. 37.3(b), 43.2(f).
  
 
                                                          PER 
CURIAM
 
  
  
PANEL 
D:   GARDNER, WALKER, and MCCOY, JJ.
 
DO 
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
May 19, 2005


NOTES
1.  
See Tex. R. App. P. 47.4.